DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shipping cap structural/electronic connection to coupled to the annular reload and configured to detach with providing some electronic feedback to a EEPROM memory controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the shipping cap is not identified with any connecting/coupling member or how it structurally connects to the device and further how the connection results in some electronic feedback/memory.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a shipping cap, does not reasonably provide enablement for how the shipping cap is structurally connected to the surgical device.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. How is the shipping cap attached to the trocar and/or the surgical device?  The phrase “a shipping cap coupled to the annular reload and configured to detach from the annular reload in response to a movement of the trocar wherein the controller is configured to encode to the memory an occurrence of a detachment of the shipping cap from the reload” (claim 1) and “whether a .
Since claims are rejected under 35 U.S.C § 112; it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions.  (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14
The term "a memory" in claims 1 and 8 is a relative term which renders the claim indefinite.  The term "memory" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “memory” is a not a structural term and indefinite as to what is required to be “a memory”.  Moreover, the function of having “a memory” requires some device/mechanism.
Claim limitation “a memory” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because a memory.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Contini et al. (US 20160310134 A1).
Regarding claims 1-2, As best understood by examiner - Contini et al. discloses a surgical device comprising: a handle assembly (104, [0282]) including a controller (30/101/157 [0278, 0287-0298, 0391-0396], figs. 1-2 and 70); an adapter assembly (10a/10b/60, figs. 1-2) configured to selectively couple to the handle assembly, the adapter assembly including a trocar (trocar 206/247); an annular reload (SULU 400/900), figs. 53 and 69) configured to selectively couple to a distal portion of the adapter 
Contini et al. states:  “memory 423 of SULU 400 is configured to store data pertaining to SULU 400 and is configured to provide the data to controller circuit board 142 of surgical device 100 in response to SULU 400 being coupled to distal portion 206b of outer tube 206, as detailed below with reference to FIGS. 70-82 [0361]…To fully disengage SULU 400 from adapter 200, SULU 400 is axially translated, in a distal direction, through distal cap 208, and out of outer tube 206 of adapter 200. It is contemplated that upon surgical device 100 detecting that SULU 400 is not engaged to adapter 200, power may be cut off from adapter 200, and alarm (e.g., audio and/or visual indication) may be issued, and combinations thereof, as detailed below [0375]…When no outer shell housing is attached, an "insert clamshell" screen is displayed on a display screen to communicate to the user that no outer shell housing is attached…determination is made as to whether the outer shell housing is attached to the power-pack at S1208. With respect to surgical device 100, this determination is made by the master chip 157” [0400]
Regarding claim 8, As best understood by examiner -  Contini et al. discloses a method of using a surgical device (10/100, figs. 1-2 and 71), the method comprising: decoupling a first handle assembly (104/110, [0282]) from an adapter assembly (10a/10b/60, fig. 2), the adapter assembly supporting an annular reload (SULU 400/900), figs. 53 and 69) having a memory (1104, EEPROM chip ([0397], fig. 71); coupling a second handle assembly (either of (10a/10b/60 or 50, figs. 1-2, 10, or 202, figs. 20-25) to the adapter assembly; and reading the memory of the annular reload to determine whether a shipping cap (shell housing or cap 208) or is detached from the annular reload (instructions including charging which could be considered a cap, battery installation, shell housing or cap 208, 
Regarding claims 3-7, As best understood by examiner - Contini et al. discloses, the controller is configured to read the memory of the reload to determine whether the shipping cap is detached from the reload, wherein reading the memory of the reload includes searching for a presence or absence of the encoding in the memory, wherein the controller is configured to: initiate an operational sequence for detaching the shipping cap in response to determining that the shipping cap is attached to the reload; and not initiate the operational sequence (instructions) for detaching the shipping cap in response to determining that the shipping cap is detached from the reload, wherein the operational sequence for detaching the shipping cap (208) includes activating a motor (152) of the handle assembly to move the trocar to detach the shipping cap from the annular reload [0384-0396], wherein the operational sequence for detaching the shipping cap further includes the controller prompting a user to actuate a toggle (30/320 or any toggle buttons [0384]) of the surgical device, thereby 
Regarding claims 9-14 As best understood by examiner - Contini et al. discloses, detaching the shipping cap from the annular reload when the first handle assembly is coupled to the adapter assembly; and encoding to the memory that the shipping cap is detached from the annular reload in response to detaching the shipping cap from the annular reload, wherein reading the memory includes a controller of the second handle assembly searching for the encoding in the memory, wherein the controller of the second handle assembly is configured to not initiate an operational sequence for detaching the shipping cap from the annular reload in response to finding the encoding in the memory, initiating, by a controller of the second handle assembly, an operational sequence (instructions) for detaching the shipping cap (208) from the annular reload in response to determining that the shipping cap is attached to the annular reload, wherein .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150173757 A1 – shipping cap 200 moveable by a knife/trocar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT F LONG/         Primary Examiner, Art Unit 3731